 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11    LEONEL GONZALEZ and JONATHAN                                  Case No. 1:18-cv-01046 LJO JLT
      BASULTO,
12                                                                  ORDER RE: EARLY SETTLEMENT
                        Plaintiffs,                                 CONFERENCE
13
                                                                    (Doc. 107)
                  vs.
14
      JAG TRUCKING, INC. et al.,
15
                  Defendants.
16    ____________________________________
17    AND RELATED CROSS ACTIONS
18

19            Recently, counsel for Mr. Kittenger filed a request to allow the claims representative to

20   not appear personally at the settlement conference on January 13, 20201. (Doc. 107) The reason

21   for this request is, “My client, cross-defendant Todd Kittinger, has no liability for this accident . .

22   . [and] Ms. Ferguson’s office is located in the Denver, CO area and since my client has no

23   liability and will not be offering any money at the early MSC, we would request that she not be

24   required to attend the early MSC in person.”2 Id.

25            The Court notes that it is one of the busiest courts in the entire federal system, with more

26
27            1
               The Court will address this request if it determines the settlement conference will go forward.
              2
               The Court is perplexed by this statement because, in its experience, the purpose of litigation is to determine
28   whether the parties are liable.


                                                                2
 1   cases assigned per judge than in nearly every other court. It lacks the resources and the desire to
 2   squander its time attempting to resolve a case involving unwilling participants. The Court set the
 3   settlement conference at the request of the parties and with the assurances that each party was
 4   willing to attend the conference in good faith to attempt to resolve the matter. With the filing of

 5   Mr. Kittenger’s request, the Court has now learned this is not the case. Thus, the Court

 6   ORDERS:

 7          1.      No later than September 20, 2019, counsel SHALL file a joint report indicating

 8   either that the settlement conference will be productive despite Mr. Kittenger’s refusal to attend in

 9   good faith, or whether it should be vacated, and the case immediately set for case scheduling.

10   Likewise, if there is any other party who will not attend the settlement in good faith and be

11   willing to compromise their position to achieve settlement, that party SHALL note this in the

12   joint report. After receiving the report, the Court will determine whether the settlement

13   conference will be vacated and a further scheduling conference set.

14
     IT IS SO ORDERED.
15

16      Dated:     August 22, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28


                                                      3
